Order entered October 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00973-CV

                       RIGGS & RAY, P.C., Appellant/Cross-Appellee

                                             V.

                    STATE FAIR OF TEXAS, Appellee/Cross-Appellant

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16070

                                           ORDER
       Before the Court is appellant’s October 4, 2018 unopposed second motion for extension

of time to file reply and cross-appellee’s brief. We GRANT the motion and ORDER the brief

be filed no later than October 17, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE